Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Ackerman on 12/9/21.
The application has been amended as follows: 
	In claim 1, line 8, replace “against floor and inside surfaces of said walls” with –against said floor and said inside surface of said wall”. 
	In claim 1, line 10, replace “an inside wall surface” with –said inside surface of said wall--.
	In claim 1, line 11, replace “inside wall surface” with –inside surface of said wall--.
	In claim 1, line 21, replace “inner” with –inside--.
	In claim 6, line 6, replace “the” with –a--.
	In claim 9, line 1, delete “parallel”.
	In claim 9, line 4, delete “confining”.
	In claim 10, line 4, after “where”, insert –d=distance between two labels--.
	In claim 12, line 3, replace “said particle radius R” with –radius R of said particle--.
	In claim 13, line 4, replace “said particle radius R” with –radius R of said particle--.
In claim 15, line 2, replace “the” with –a--.
	In claim 16, line 2, replace “said particle size” with –diameter of said particle--.
	In claim 18, line 5, replace “the” with –a--.

Allowable Subject Matter
Claims 1-3 and 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance. Applicant’s arguments filed 8/25/21 are found to be persuasive with respect to the cited prior art.
	Regarding independent claim 1, it was not found in the prior art a teaching or suggestion for a detector comprising: a non-magnetic cavity having a wall with an inside surface, a floor, and no roof a permanent magnet or an electromagnet external to said cavity and configured to apply a magnetic field within said cavity to create forces on magnetic or magnetizable particles that hold the particles motionless and aligned against said floor and said inside surface of said wall; a plurality of magnetic field detection devices embedded in said wall at levels, relative to said floor, said detection devices being configured for detecting and measuring magnetic fields of said magnetic or magnetizable particles while said particles are held motionless and aligned against said inside surface of said wall or said floor.
	Regarding independent claim 6, it was not found in the prior art search a teaching or suggestion for a device comprising: a plurality of magneto-resistive (MR) devices each of which includes a free layer each MR device having an opposing pair of non-parallel vertical sides; all of said MR devices abutting one another on both of said vertical sides whereby said plurality of MR devices has a form of a ring around a center point, and at least one electrically isolated electrode; and all of said MR devices lying on a common substrate that extends inwards from beneath said MR devices as far as said center point, whereby said common substrate serves as a floor for a well whose wall has an inside surface and an outside surface and which comprises said plurality of MR devices; said free layer in each MR device extending as far as the inside surface of said wall; and a magnet positioned beneath said floor and configured to provide a magnetic field within said well.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ann Montgomery/Primary Examiner, Art Unit 1641